DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-6) without traverse in the reply filed on 8/29/2022 is acknowledged. Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-6 will be examined.
Response to Amendment
The preliminary amendment filed on 6/11/2020 has been entered. Claims 1-6 will be examined and claims 7-11 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in People's Republic of China. The Applicant has filed a certified copy of the CN 201910503173.8 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on5/07/2020 and the replacement drawings received on 6/11/2020 are accepted to by the Examiner.
Claim Objections
The Claim 1 are objected because of the following informalities;
Claim 1 recites abbreviations “LCOS” in lines 4 and 5. The abbreviations used in the claim language is unclear as what the terms exactly represents. The abbreviated term needs to be explicated in the claim at the first time the term appears in the claim.  For the purposes of the examination the term is interpreted as liquid crystal on silicon (LCOS). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (CN 107014793 A) in view of Cremer et al. (US 2009/0263002) and further in view of Dai et al. (CN 109633885 A).
Regarding claim 1, Kuang teaches a rapid three-dimensional imaging system based on a multi-angle microscope (refer to CN 107014793; super-resolution microscopic imaging system, [abstract]; light illumination pattern direction of rotating and multi-angle [page 3 para 2 in Invention contents of machine translation MT]), comprising: 
an illumination module (Laser 1 generates the laser beam, Fig. 1, [page 4 of MT]), configured to obtain a light covering a projection surface (laser 1 generates the laser beam [page 4 of MT] covers the sample 21); 
the illumination module configured to obtain a parallel light of which a size covering a projection surface,  
a wavefront modulation module (beam splitter 4, a plane mirror 5, a piezoelectric ceramic 6, the first vibration mirror 7. a first convex lens 8, a first tangential polarization light converter 9, second convex lens 10, a second vibration mirror 11, a first scanning lens 12, third lens 14 and third convex lens 15, second tangential polarization light converter 16. the fourth convex lens 17, a fourth lens 18, a second scanning lens 19, Fig. 1), 
a two-dimensional scanning module, configured to control a light beam to realize a two-dimensional scanning on an object plane (laser 1 generates the laser beam; divided into two paths by the beam splitter; two paths of incident light respectively enters from the first vibration mirror 7, a first convex lens 8, a first set of scanning vibration mirror system of second convex lens 10 and a second vibration mirror 11 and a third mirror 14, a third convex lens 15 and the second scanning vibration mirror system fourth convex lens 17 and the fourth mirror 18. through computer 30 controls the first vibration mirror 7 and a third mirror 14 for X direction scan, circular scan the second vibration mirror 11 and fourth mirror 18 for Y-direction scanning to achieve a circular scan of two incident light, Fig. 1, [page 5 of MT]);
an illumination interference module, configured to generate an illumination interference to irradiate a fluorescent sample (first scanning lens 12, and the first micro lens 13 and the second scanning lens 19 and the second micro lens 20, incident on the fluorescence sample 21, Fig. 1, [page 5 of MT]);
an imaging module (cameras 25, 29, objective lenses 20, 13; computer 30, and the lenses on the path, Fig. 1), configured to acquire interference images of two fluorescent signals (two-way fluorescent signal generated by two paths incident light exciting the sample 21 and respectively through the first micro lens 13, the first dichroic mirror 22 and a second microscope objective 20, the second dichroic mirror 26 enters a detection light path. first microscopic object lens 13 and the second micro objective 20 on the sample 21 is near the lower surface, for collecting fluorescent signal emitted by the sample. the first dichroic mirror 22 and second dichroic mirror 26 for transmitting incident light and reflecting fluorescent; the first filter enters the two-detection light path of the fluorescent signal in each coaxial placement of 23, first focusing lens 24 and a second filter 27, a second converging lens 28, enters the first industrial camera 25 and corresponding to the second industrial camera 29. a first filter 23 and a second filter 27 for filtering stray light of fluorescence signal emitted by the sample 21 to be detected. a first converging lens 24 and the second converging lens 28 for the two fluorescent signals are focused to the first industrial camera 25 and second industrial camera 29. Fig. 1, [page 5 of MT]);
and a controller (Fig. 1, computer 30), configured to control the wavefront modulation module to adjust a polarization direction of the light to generate with different inclination angles, to obtain a plurality of interference images and to obtain a three-dimensional imaging result according to the plurality of interference images (“a polarizer 3 for the emitted light into linearly polarized light. 4”, “first tangential polarization light converter 9 and the second tangential polarization light converter 16 for converting incident light into linearly polarized light of the two beams of tangential polarization”; “two beam line polarized light is focused to the sample to be tested 21 surface excited fluorescence from two objective lens out of the excitation beam incident to the sample to be measured angle 21”; “computer 30 for controlling two sets of vibration mirror system for scanning the incident ray angle incident on the sample is changed, so as to realize the standing wave interference”, Fig. 1, [see detailed in page 5 of MT]);
Kuang doesn’t explicitly teach a multi-angle 4Pi microscope, the illumination module configured to obtain a parallel light of which a size covering a projection surface of a spatial light modulator including a LCOS device through a laser light; 
a wavefront modulation module, configured to place the LCOS device on a Fourier plane of an illumination end and to perform a wavefront modulation on the parallel light by projecting an intensity pattern; an illumination interference module, configured to generate point spread function PSFs of a 4Pi and the direction of the light to generate PSFs of the 4Pi with different inclination angles.
Kuang and Cremer are related as microscope device.
Cremer teaches a multi-angle 4Pi microscope, the illumination module configured to obtain a parallel light of which a size covering a projection surface of a spatial light modulator including a LCOS device through a laser light; 
a wavefront modulation module, configured to place the LCOS device on a Fourier plane of an illumination end and to perform a wavefront modulation on the parallel light by projecting an intensity pattern; an illumination interference module, configured to generate point spread function PSFs of a 4Pi and the direction of the light to generate PSFs of the 4Pi with different inclination angles (“processing of microscopic images to detect objects of interest”, [0010], “provided a computer implemented method for processing a stack comprising a plurality of two dimensional microscopic images of a fluorescently marked sample obtained by illuminating the sample with a structured illumination light and detecting the fluorescent light emitted from the sample, wherein each of said two dimensional microscopic images is an image of a plane”, [0022]; “laser source 10, laser source 12 and laser source 14 are excitation light sources ... the three laser lines into the collimator, consisting of two achromats 22 and 24 … and collimated laser beams which are focused into the back focal plane of two opposite oil immersion objective lenses 28 and 30”, [0085-0086]; “In performing an object scan the sample … an image acquired at each step with the CCD camera. This results in a 3D image … the wave front distance being depend on the wave length of the illuminating laser” [0093]; “processing and analysis method can easily be applied to other microscopic data, for example to 4Pi data”, “methods can then be applied to 4Pi images” [0175], [0182], [0294], [0325], [0365]; “The structured illumination leads to a modified SMI Point Spread Function (PSF) … the wide field PSF can be calculated from the laser excitation wavelength, the refractive index in the object space and the numerical aperture of the detection objective lens”, [0101]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the microscope of Kuang to include a multi-angle 4Pi microscope to obtain a parallel light for projection surface through a laser light; a wavefront modulation on a Fourier plane of an illumination and configure to generate point spread function PSFs of a 4Pi and the direction of the light to generate PSFs of the 4Pi with different inclination angles, as taught by Cremer for the predictable result of  improving the methods for high precision measurement and structural analysis below the conventional optical resolution limit (i.e. with sub-resolution accuracy) and developing a microscopic system capable of high precision in-vivo measurements. as taught by Cremer in [0009].
Kuang in view of Cremer doesn’t explicitly teach 
the illumination module configured to include a LCOS device through a laser light; a wavefront modulation module configured to place the LCOS device on a Fourier plane.
Kuang and Dai are related as imaging techniques of samples. 
Dai teaches, a microscopic imaging system (Fig. 3, the microscopic imaging system) the illumination module configured to include a LCOS device through a laser light; a wavefront modulation module configured to place the LCOS device on a Fourier plane (microscopic imaging system comprises an illumination module 100, an LCOS device 200, 4F system 300, and the excitation lens set 400, a sample 500, a detecting lens group 600, camera 700 and a controller 800. LCOS device 200 set laser illumination in the Fourier plane, for modulating the phase of the laser light [page 5 of machine translation], [Fig. 1]); illumination module 100 comprises a laser light source 101, a beam expander 102 and a polarizing film 103, providing collimated beam size and the polarization characteristic of the laser illumination, the LCOS device 200, placed in the Fourier illumination plane, to realize the phase modulation of the illumination wavefront, 4F system 300, adjusting the beam size matched front focal size of the objective lens 401, and excitation lens group 400 having an objective lens 1, [page 6 of machine translation]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuang in view of Cremer to include the teachings of Dai such that microscopic imaging system comprises the illumination module configured to include a LCOS device through a laser light; a wavefront modulation module configured to place the LCOS device on a Fourier plane as taught by Dai for the predictable result of collecting a point spread function image of the point illumination; simultaneously controlling the phase pattern change of the LCOS device and the point spread function image acquisition of the camera to realize real-time feedback and genetic algorithm optimization, enhancing the light efficiency and spatial resolution of the lens based imaging system and eliminates errors and optical aberrations in the system, as taught by Dai in abstract.
Regarding claim 2, the system according to claim 1 is rejected (see above).
Kuang in view of Cremer and Dai teaches the system according to claim 1.
Dai further teaches the illumination module is configured to control the laser light to pass through a 5-time amplified 4F system, and to generate a circular hole of 20 pm on the Fourier plane of the 4F system to obtain the parallel light (the beam expander is a 4F system composed of two lenses, for expanding the laser illumination of the light beam diameter, the size of the light beam diameter and the projection size matching the LCOS device … micro hole further, in one embodiment of the invention, the Fourier transform between the two lens surfaces is placed with a preset diameter, as a spatial filter … diameter can be 20um. [page 5 of machine translation]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Kuang in view of Cremer and Dai to control the laser light to pass through a 5-time amplified 4F system, and to generate a circular hole of 20 pm on the Fourier plane of the 4F system to obtain the parallel light. as taught by Dai for the predictable result of LCOS device projection matches with the size of the light beam diameter [page 5].
Regarding claim 3, the system according to claim 1 is rejected (see above).
Kuang in view of Cremer and Dai teaches the system according to claim 1.
Dai further teaches the wavefront modulation module comprises: a 1/4 wave plate, configured to adjust the polarization direction of the light; and the LCOS device, configured to project the intensity pattern (using a polarizer to adjust the polarization direction of the light to make it meet the polarization characteristics of the LCOS device 200 projection surface to realize phase modulation ... continuously optimized in feedback and iterative process the projection phase pattern, to enable the illumination focus and eliminates aberration [page 3]. It is known to art that ¼ wave plate for adjusting polarization direction. Although Kuang in view of Cremer and Dai doesn’t explicitly do not explicitly disclose using of ¼ wave plate for adjusting polarization direction, 
it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use ¼ wave plate since adjusting the polarization direction is disclosed and there are finite potential ways in which can be used for adjusting polarization direction.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007).  Further a person of ordinary skill in the art would have been motivated to modify the system of Kuang in view of Cremer and Dai to use ¼ wave plate for adjusting the polarization direction as known in the art for the predictable result of reliably adjust and control the polarization direction.
Regarding claim 4, the system according to claim 1 is rejected (see above).
Kuang in view of Cremer and Dai teaches the system according to claim 1.
Kuang further teaches the two-dimensional scanning module comprises a two-dimensional galvanometer and a scanning lens, in which the scanning lens is configured to match with a rear-stage light path to reduce a scanning error of the two-dimensional galvanometer, and to combine with a rear-stage sleeve lens to form a 4F system to adjust a size of the light beam to a target size (two paths of incident light respectively enters from the first vibration mirror 7, a first convex lens 8, a first set of scanning vibration mirror system of second convex lens 10 and a second vibration mirror 11 and a third mirror 14, a third convex lens 15 and the second scanning vibration mirror system fourth convex lens 17 and the fourth mirror 18. through computer 30 controls the first vibration mirror 7 and a third mirror 14 for X direction scan, circular scan the second vibration mirror 11 and fourth mirror 18 for Y-direction scanning to achieve a circular scan of two incident light, Fig. 1, [see page 5 of MT]);
Regarding claim 5, the system according to claim 1 is rejected (see above).
Kuang in view of Cremer and Dai teaches the system according to claim 1.
Kuang further teaches the system of claim 1, wherein the illumination interference module is configured to divide the light into two paths by a front-stage beam splitter, and to generate two opposite light beams through two objective lenses and two sleeve lenses matching with the objective lenses, so as to obtain the PSFs of the 4Pi through the illumination interference and irradiate the fluorescent sample according to the PSFs (two paths of incident light respectively enters from the first vibration mirror 7, a first convex lens 8, a first set of scanning vibration mirror system of second convex lens 10 and a second vibration mirror 11 and a third mirror 14, a third convex lens 15 and the second scanning vibration mirror system fourth convex lens 17 and the fourth mirror 18. through computer 30 controls the first vibration mirror 7 and a third mirror 14 for X direction scan, circular scan the second vibration mirror 11 and fourth mirror 18 for Y-direction scanning to achieve a circular scan of two incident light … imaging mode structured light illumination pattern fringe contrast highest”, Fig. 1, [see page 5 of MT]);
Regarding claim 6, the system according to claim 4 is rejected (see above).
Kuang in view of Cremer and Dai teaches the system according to claim 4.
Kuang further teaches one of the light beams uses a reflecting mirror and the other one of the light beams uses two reflecting mirrors forming the light beams being symmetric along one dimension on a transverse plane perpendicular to an optical axis (see Fig. 1).
Creamer further teaches plane perpendicular to an optical axis to allow the PSFs (The structured illumination leads to a modified SMI Point Spread Function (PSF), (see [0101]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Kuang in view of Cremer and Dai to include the light beams uses two reflecting mirrors to allow the PSFs forming the light beams as taught by Creamer for the predictable result of make the microscopic system capable of high precision in-vivo measurements, as taught by Creamer in [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A./Examiner, Art Unit 2872   


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872